183 F.2d 191
50-2 USTC  P 9389
FIRST NATIONAL BENEFIT SOCIETY, a corporation, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12433.
United States Court of Appeals Ninth Circuit.
July 11, 1950.Rehearing Denied Aug. 18, 1950.

Robert R. Weaver, Phoenix, Ariz., for petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., and Ellis N. Slack, I. Henry Kutz and Carlton Fox, all of Washington, D.C., for respondent.
Before MATHEWS, ORR and LINDLEY, Circuit Judges.
PER CURIAM.


1
The decision of the Tax Court is affirmed upon the authority of First National Benefit Society v. Stuart, 9 Cir., 134 F.2d 438; Id., 9 Cir., 152 F.2d 298; Commissioner of Internal Revenue v. National Reserve Ins. Co., 9 Cir., 160 F.2d 956.